DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hada (US 2012/0118455 A1), in view of Ishiguro et al. (US 2010/0186861 A1), in view of Nagahara et al. (US 2016/0082780 A1 – of record).
Claim Interpretation: The limitation “a tread portion having a designated mounting direction to a vehicle, wherein: the tread portion has an outer tread edge and an inner tread edge located at an outer side of the vehicle and at an inner side of the vehicle, respectively, when the tire is mounted on the vehicle
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Hada teaches a pneumatic tire 1, the tire includes a tread portion 2 having edge portions 2o and 2i – (corresponds to an outer tread edge and an inner tread edge, located at an outer side of the vehicle and at an inner side of the vehicle, respectively); 
An outer shoulder circumferential groove 3B  – (corresponds to an outer shoulder main groove continuously extending in a tire circumferential direction at the endmost outer tread edge side), and an inner shoulder circumferential groove 3A  – (corresponds to an inner shoulder main groove 
An outer shoulder land portion 5B defined between the outer tread edge 2o and the outer shoulder main groove 3B, and an inner shoulder land portion 5A defined between the inner tread edge 2i and the inner shoulder main groove 3A;
The outer shoulder land portion 5B has outer shoulder lateral grooves 12 extending from the outer shoulder main groove 5B toward the outer tread edge side 2o, and the inner shoulder land portion 5A has inner shoulder lateral grooves 11B extending from the inner shoulder main groove 3A toward the inner tread edge side 2i;
Each of the outer shoulder lateral grooves 12 includes a first outer portion 12 extending in a tire axial direction at the outer tread edge side 2o, and a short sipe portion 17 – (construed as a second outer portion) that connects the first outer portion 12 to the outer shoulder main groove 3B.
Hada does not explicitly disclose the second outer portion has a smaller groove width and groove depth than the first outer portion, nor each of the inner shoulder lateral grooves has a tie bar raised at a groove bottom thereof, and the tie bar is connected to the inner shoulder main groove.
Ishiguro discloses a tire having a tread pattern suitable to provide enhanced dry performance while maintaining snow performance, see [0001]. The tread pattern is configured to have a fifth sub-groove 18 – (construed as 
Nagahara discloses a tire having a tread pattern suitable to provide enhanced ice/ snow performance and steering stability, see [0001]. The tread pattern is configured to have a shoulder groove – (construed as an outer shoulder lateral groove) that comprises a shoulder groove main body portion 14 – (construed as a first outer portion) and a third shoulder sipe 12 – (construed as a second outer portion). The sipe portion 12 has a width that is smaller than the main body portion 14 – (corresponds to the second outer portion has a smaller groove width), see Fig. 1. And a depth that is set to 25% - 80% of the depth of the shoulder main groove 3. Additionally, the groove portion 14 has a depth that is set to 50% - 80% of the depth of the shoulder main groove. Thus, setting a reasonable depth of the sipe portion 12 to be 25% of the depth of the shoulder groove 3 portion and a reasonable depth of the groove portion 14 to be 50% of the depth of the shoulder groove 3 portion meets the claimed: second outer portion having a smaller groove depth than the first outer portion. Furthermore, one would consider the use of the percentages; as Nagahara discloses the sipe portion 12 and groove portion 14 configuration enables the shoulder groove 14 to 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Hada in the claimed manner as taught by Ishiguro and Nagahara to provide the tire with aforementioned benefits.
Moreover, as to construing a sipe as a groove: The examiner notes the written description discloses in [0011]; a groove width of as equal to or greater than 1.5 mm. Thus, Nagahara’s definition of a sipe having a width less than 2.0 mm and a groove having a width not less than 2.0 mm; meets the written description defined groove being equal to or greater than 1.5 mm. 
Regarding claims 2-3, modified Hada does not explicitly disclose the groove depth of the second outer portion is smaller than a tie bar depth from a tread surface of the inner shoulder land portion 3 to an outer surface of the tie bar; or it being 65% to 85% of the tie bar depth.
However, as previously discussed, modified Hada discloses the sipe portion 17 – (construed as a second outer portion) has a depth that is set to 25% of the depth of the outer shoulder main groove 3B, and that setting the depth thereof to be smaller than the groove portion 12 – (construed as a first outer portion) provides a benefit of enabling the groove portion 12 to 
Modified Hada further discloses the bottom raised portion 22 is preferably in a range between 25% - 75% of the depth of the groove portion 12 – (construed as a first outer portion) to optimize the reinforcing effect thereof, see Ishiguro [0041].
And further that the sipe portion 17 – (construed as a second outer portion) can moderate distortion between the outer shoulder lateral groove 12 and the outer shoulder circumferential groove 3B to resist uneven wear, see Hada [0054]; where the rigidity of the shoulder land portion can be increased by forming bottom raised part 22, so that the steering stability can be further enhanced on dry road surfaces and dry performance can be further improved, see Ishiguro [0035].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the groove depth as claimed to optimize the rigidity of the shoulder land portion which directly effects the steering stability of the tire while enhancing the tread pattern resistance to uneven wear as reasonably suggested by modified Hada.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Claims 1-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1), in view of Nagahara et al. (US 2016/0082780 A1 – of record). 
Claim Interpretation: The limitation “a tread portion having a designated mounting direction to a vehicle, wherein: the tread portion has an outer tread edge and an inner tread edge located at an outer side of the vehicle and at an inner side of the vehicle, respectively, when the tire is mounted on the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 1, 6, Ishiguro teaches a pneumatic tire, the tire includes a tread portion 1 having edge portions CE – (corresponds to an outer tread edge and an inner tread edge, located at an outer side of the vehicle and at an inner side of the vehicle, respectively); two circumferentially extending main grooves 3 – (construed as outer shoulder main grooves) and is thus considered to correspond to outer shoulder main groove continuously extending in a tire circumferential direction at the end most outer tread edge side and inner shoulder main groove continuously extending in a tire circumferential direction at the end most inner tread edge side; 
Two shoulder land portions 6 – (corresponds to an outer shoulder land portion defined between the outer tread edge and the outer shoulder main groove, and an inner shoulder land portion defined between the inner tread edge and the inner shoulder main groove); 
The outer shoulder land portion 6 includes portions (19, 21) – (construed as outer shoulder lateral grooves) which extend from the outer shoulder main groove 3 toward the outer tread edge side; the inner shoulder land portion 6 includes portions (18, 22) – (construed as inner shoulder lateral grooves) which extend from the inner shoulder main groove 3 toward the inner tread edge side CE; each of the outer shoulder lateral grooves includes a sixth sub-groove 19 – (construed as a first outer portion) which extends in a tire axial direction at the outer tread edge side CE;
And a fifth sipe 21 – (construed as a second outer portion) that and has a width of 1.5 mm, see [0024] and connects the sixth sub-groove 19 to the outer shoulder main groove 3 and that has a smaller groove width than the sixth sub-groove 19; 
Each of the inner shoulder lateral grooves includes a bottom raised part 22 – (construed as a tie bar), and the bottom raised part 22 is connected to the inner shoulder main groove 3.
Ishiguro does not explicitly disclose the fifth sipe 21 – (construed as a second outer portion) has a smaller groove depth than the sixth sub-groove 19 – (construed as a first outer portion).
Nagahara discloses a tire having a tread pattern suitable to provide enhanced ice/ snow performance and steering stability, see [0001]. The tread pattern is configured to have a shoulder groove – (construed as an outer shoulder lateral groove) that comprises a shoulder groove main body portion 14 – (construed as a first outer portion) and a third shoulder sipe 12 – (construed as a second outer portion). The sipe portion 12 has a width that is smaller than the main body portion 14 – (corresponds to the second outer portion has a smaller groove width), see Fig. 1. And a depth that is set to 25% - 80% of the depth of the shoulder main groove 3. Additionally, the groove portion 14 has a depth that is set to 50% - 80% of the depth of the shoulder main groove. Thus, setting a reasonable depth of the sipe portion 12 to be 25% of the depth of the shoulder groove 3 portion and a 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Ishiguro in the claimed manner as taught by Nagahara to provide the tire with aforementioned benefits.
Moreover, as to construing a sipe as a groove: The examiner notes the written description discloses in [0011]; a groove width of as equal to or greater than 1.5 mm. Thus, Nagahara’s definition of a sipe having a width less than 2.0 mm and a groove having a width not less than 2.0 mm; meets the written description defined groove being equal to or greater than 1.5 mm.
Regarding claims 2-3, 
However, as previously discussed, modified Ishiguro discloses the sipe portion 17 – (construed as a second outer portion) has a depth that is set to 25% of the depth of the outer shoulder main groove 3B, and that setting the depth thereof to be smaller than the groove portion 12 – (construed as a first outer portion) provides a benefit of enabling the groove portion 12 to open widely when contacting with the ground and to grasp a larger volume of snow, see Nagahara [0055], [0053].
Modified Ishiguro further discloses the bottom raised portion 22 is preferably in a range between 25% - 75% of the depth of the groove portion 12 – (construed as a first outer portion) to optimize the reinforcing effect thereof, see Ishiguro [0041].
And further that the sipe portion 17 – (construed as a second outer portion) can moderate distortion between the outer shoulder lateral groove 12 and the outer shoulder circumferential groove 3B to resist uneven wear, see Hada [0054]; where the rigidity of the shoulder land portion can be increased by forming bottom raised part 22, so that the steering stability can be further enhanced on dry road surfaces and dry performance can be further improved, see Ishiguro [0035].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the groove depth as claimed to optimize the rigidity of the shoulder land portion which directly effects the steering stability of the tire while enhancing the 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 4-5, 9-10, modified Ishiguro discloses the fifth sipe 21 – (construed as a second outer portion) has a length in the tire axial direction larger than a length in the tire axial direction of the bottom raised part 22 – (construed as a tie bar), see Ishiguro figure above; 
And wherein a length of the bottom raised portion 22 is from 20% - 40% of a length SL in the width direction of the fifth sub-groove 18 – (construed as an inner shoulder lateral groove: where the bottom raised part is formed) is advantageous for creating a balance between noise and snow performance, see Ishiguro [0043]. And guidance provided by the figures:
[AltContent: textbox (Tie bar length)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[AltContent: textbox (5th Sipe length)][AltContent: textbox (5th Sub-groove length)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: connector]
Thus as depicted above, it is readily seen that the bottom raised part 22 – (construed as a tie bar) has a length that is at least 50% less than the fifth sipe 21 – (construed as a second outer portion) which corresponds to a length in the tire axial direction of the second outer portion is 150% to 250% of the length in the tire axial direction of the tie bar.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1), in view of Nagahara et al. (US 2016/0082780 A1 – of record) as applied to claim 1 above, and further in view of Nagase (US 2016/0236517 A1). 
Regarding claims 7-8, 11
Nagase discloses a tire tread pattern suitable for improving steering stability on wet road as well as on dry road, see [0002]. The tread pattern is configured to have a first crown portion 8 – (construed as an outer middle land portion) which includes sipes 12 – (construed as outer middle sipes) that extend from a first shoulder main groove 3 – (construed as an outer shoulder groove) to terminate within the first crown portion 8; and a second crown portion 9 – (construed as an inner middle land portion) which includes sipes 11 – (construed as inner middle sipes) that extend from a second shoulder main groove 4 – (construed as an inner shoulder groove) completely across the second crown portion 9. Nagase further disclose such a configuration offers edge effects in a wide area to improve steering stability on wet roads and optimization of the rigidity of the crown land portions to further improve steering stability on dry roads, see [0044], [0051]. And as depicted in FIG. 1, the sipes 12 – (construed as an outer middle sipes) have axial lengths which are 75% - 90% of the axial lengths of the sipes 11 – (construed as inner middle sipes). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of modified Ishiguro in the claimed manner as taught by Nagase to provide the tire with the aforementioned benefits.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1), in view of Nagahara et al. (US 2016/0082780 A1 – of record) as applied to claim 1 above, and further in view of Hada (US 2012/0118455 A1).
Regarding claims 12-15, modified Ishiguro does not explicitly disclose the groove bottom of the second outer portion includes a first outer surface and a second outer surface, the first outer surface is connected to the groove bottom of the first outer portion and greatly inclined relative to the tire radial direction; or the tie bar includes a first inner surface that extends from the non-raised surface so as to be inclined relative to the tire radial direction, an angle of the first outer surface is larger than an angle of the first inner surface.
Hada discloses a tire tread pattern suitable for enhancing uneven wear resistance while maintaining drainage performance, see [0002]. The tread pattern is configured to have outer shoulder lateral grooves 12 including first outer portions 12 extending in a tire axial direction at the outer tread edge side 2o, and short sipe portions 17 – (construed as a second outer portion) that connects the first outer portions 12 to the outer shoulder main grooves 3B. 
[AltContent: arrow][AltContent: textbox (1st outer portion)][AltContent: arrow][AltContent: textbox (1st outer surface)][AltContent: arrow][AltContent: textbox (2nd outer surface)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


And further as best depicted in the figure above, the groove bottom of the second outer portion includes a first outer surface and a second outer surface, the first outer surface is connected to the groove bottom of the first outer portion and greatly inclined relative to the tire radial direction. Hada discloses such a configuration can enhance the tread rigidity of the inner shoulder land portion having smaller tread rigidity than that of the outer shoulder land portion, and can substantially uniform the tread rigidities of the land portions and can enhance the uneven wear resistance and the steering stability, see [0052].
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
                 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Modified Ishiguro discloses as best depicted above, the bottom raised part 22 – (construed as a tie bar having a first inner surface) has a smaller angle with respect to the axial direction of the tire than the first outer surface of the short sipe portions 17 – (construed as a second outer portion). Ishiguro discloses the bottom raised portion having such a configuration, in addition to increasing the steering stability on dry road surfaces, the rigidity in the corner region of the land portion that forms the surface of the main grooves can be increased, and therefore slipping of the land portion is suppressed, which contributes to suppressing cabin noise, see [0042].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of modified Ishiguro in the claimed manner as taught by Hada to provide the tire with the aforementioned benefits.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US 2010/0186861 A1), in view of Nagahara et al. (US 2016/0082780 A1 – of record) as applied to claim 1 above, and further in view of Oba (US 2018/0319219 A1, English translation for JP2018188009A).
Regarding claims 16-19,
Oba discloses a tire tread pattern suitable for improving snow performance while maintaining steering stability on dry roads. The tread pattern is configured to have an outboard shoulder land portion 14 – (construed as an outer shoulder land portion) to include outboard shoulder sipes 37 – (construed as outer shoulder sipes) extending in the tire axial direction, the outboard shoulder sipes 37 include first outboard shoulder sipes 38 – (construed as first outer shoulder sipes) and second outboard shoulder sipes 39 – (construed as second outer shoulder sipes), each first outboard shoulder sipes 38 terminates at both ends thereof within the outboard shoulder land portion, each second outboard shoulder sipe has an inner end located outward of the first outer shoulder sipe in the tire axial direction, and extends to the outer tread edge To; and
inboard shoulder sipes 30 – (construed as inner shoulder sipes) includes inboard shoulder sipes extending in the tire axial direction, the inboard shoulder sipes include first inboard shoulder sipes 31 – (construed as first inner shoulder sipes) and second inboard shoulder sipes 32 – (construed as second inner shoulder sipes), each first inboard shoulder sipe 31 extends from the an inboard shoulder main groove 4 – (construed as an inner shoulder main groove) outward in the tire axial direction, and terminates within the inboard shoulder land portion 13 – (construed as an inner shoulder land portion), each second inboard shoulder sipe 32 has an 
the outer middle sipes include outboard connecting sipes 24 – (construed as first outer middle sipes) that communicate with the outboard shoulder main groove 5 – (construed as an outer shoulder main groove), and semi-open sipes 25 – (construed as second outer middle sipes) that communicate with the outer crown main groove 3, the number of the first outer middle sipes 5 is smaller than number of the second outer middle sipes 6, see Fig. 3; and
Oba discloses such a configuration improves wet performance and icy road performance while maintaining rigidity of the inboard/outboard shoulder land portion, and suppresses uneven wear of the land portion, see [0065], [0083], [0098].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of modified Ishiguro in the claimed manner as taught by Oba to provide the tire with the aforementioned benefits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749